


110 HRES 844 IH: Recognizing the service and dedication of

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 844
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Johnson of
			 Georgia submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the service and dedication of
		  Dr. Daisaku Ikeda and celebrating his 80th birthday.
	
	
		Whereas January 2, 2008, marks the 80th birthday of Dr.
			 Daisaku Ikeda who has dedicated his entire life to building peace and promoting
			 human rights through education and cultural exchange with deep conviction in
			 the shared humanity of our entire global family;
		Whereas Dr. Ikeda is President of the Soka Gakkai
			 International, a network of 12,000,000 people in 190 countries and territories
			 around the world who will join together to renew their commitment to live up to
			 the principles and ideals exemplified by his life;
		Whereas Dr. Ikeda’s efforts to perpetuate a steady stream
			 of young peace builders for generations to come has established numerous peace
			 building institutions, including the Soka education system with kindergarten
			 through post-graduate schools throughout the world;
		Whereas Dr. Ikeda has demonstrated his ardent support of
			 the United Nations by submitting annual peace proposals for more than 25 years,
			 detailing practical programs and solutions for the world’s problems;
		Whereas, with Dr. Ikeda’s leadership, the SGI–USA has been
			 engaged and involved in supporting the local communities with educational and
			 inspirational concerts, exhibits, youth programs, and especially with relief
			 efforts and support during the Los Angeles riots, Hurricane Katrina, and the
			 recent Southern California wildfires; and
		Whereas it is the example of Dr. Ikeda’s unyielding,
			 lifetime commitment to the vision of his mentor, Josei Toda, of the immense
			 potential each person can manifest and to share hope with others to do the
			 same: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 service and dedication of Dr. Daisaku Ikeda; and
			(2)celebrates his
			 80th birthday.
			
